In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Municipal Housing Authority of the City of Yonkers, dated February 10, 1997, which terminated the petitioner’s lease and directed her to vacate her apartment, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Nastasi, J.), entered September 26, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The record indicates that the petitioner allowed her son to reside in her apartment as an unauthorized occupant, and that the son sodomized another tenant after forcing her into the petitioner’s apartment, and was thereafter convicted of sodomy in the first degree. These acts constituted “violations of a substantial obligation of the terms and conditions of the Lease” which warranted the penalty of eviction (see, Matter of Cuevas v Beacon Hous. Auth., 220 AD2d 179; Housing Auth. v Greene, 657 So 2d 552 [La], cert denied 517 US 1169). Rosenblatt, J. P., Copertino, Sullivan and Altman, JJ., concur.